DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richelsoph (US 7935138) in view of Bhatnagar et al. (US 20120277804) and Berry et al. (US 20060276788).
Richelsoph discloses a bone fastener 10 including: a head 12; and a screw portion 11 extending from the head, the screw portion having a shaft and a thread 16 (first portion) extending along and about the shaft wherein thread 16 is coated with a coating (second portion) such as selected from the group including bio-active, osteo-conductive, and osteo-inductive coatings (Figs. 1-2 and cols. 3-6). 
Regarding the recitation “the first portion of the thread being positioned further from the shaft than the second portion,” this is an inherent feature of any thread because the crest (first portion) is further from the shaft than the root (second portion).
Richelsoph discloses all elements of the claimed invention except for a porous osteo-conductive coating. 
It is well known to provide a micro-porous coating on screw threads to promote bone-growth as evidenced by Bhatnagar et al. (Fig. 45, paras [0163], [0207]-[02121]).
Therefore, it would have been obvious to one of ordinary skill in the art to have provided a porous coating on the threads of the Richelsoph et al. screw with varying porosities, as taught by Bhatnagar et al., for the predictable result of bone ingrowth. 
Regarding claim 9, Bhatnagar et al. disclose varying the thickness of the coating for selectively tailoring bone growth or fusion.  It would have been obvious to one of ordinary skill in the art to have tried a thickness of 0.5 mm or greater based on the disclosure of Bhatnagar et al. for the predictable result of tailoring the extent of fusion. 

It is well known to construct a screw of a dense substrate for high strength as evidenced by Berry et al. 
Therefore, it would have been obvious to one of ordinary skill in the art to have constructed the head, shaft and first portion of the screw of the combination of Richelsoph et al. and Bhatnagar et al., of a dense material, i.e. porosity less than the second portion for the predictable result of high strength. 

Claims 2-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Richelsoph (US 7935138), Bhatnagar et al. (US 20120277804) and Berry et al. (US 20060276788) further in view of Lasner (US 5226766).
Regarding claim 3, Richelsoph discloses the bone fastener to have a shaft that increases in diameter from the tip 118 or tapers inwardly toward the distal end of the bone fastener.
The combination of Richelsoph, Bhatnagar et al. and Berry et al. disclose all elements of the claimed invention except for the height of the thread to increase toward the distal end of the bone fastener. 
Lasner discloses a thread height (or height of the first portion) that increases towards the tip of a bone screw or a core that is thickest near the head to enhance the lateral load to failure strength of the screw.
Therefore, it would have been obvious to one of ordinary skill in the art to have provided a varying thread height in the screw of the combination of Richelsoph and Bhatnagar et al., as taught by Lasner, for the predictable result increasing the lateral load to failure strength of the screw.  

Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman et al. (US 9370388) in view of Berry et al. (US 20060276788).
Globerman discloses a bone fastener 250 including: a head; and a screw portion  extending from the head, the screw portion having a shaft and a thread (second portion) 
Globerman discloses all elements of the claimed invention except for constructing the implant of a porous material. 
Berry discloses constructing an implant of porous, open-celled or dense solid wherein the porosity is selected based on the implantation requirements.  Thus, the second portion of the thread closer to the implant would have a porosity greater than that of the first portion.  
Therefore, it would have been obvious to one of ordinary skill in the art to have constructed the Globerman implant of a porous material, as taught by Berry et al., for better integration with the surrounding tissue. 

Claims 2-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman et al. (US 9370388) and Berry et al. (US 20060276788) further in view of Lasner (US 5226766).
The combination of Globerman et al. and Berry et al. disclose all elements of the claimed invention except for the height of the thread to increase toward the distal end of the bone fastener. 
Lasner discloses a thread height (or height of the first portion) that increases towards the tip of a bone screw or a core that is thickest near the head to enhance the lateral load to failure strength of the screw.
Therefore, it would have been obvious to one of ordinary skill in the art to have provided a varying thread height in the screw of the combination of Globerman et al. and Berry et al., as taught by Lasner, for the predictable result increasing the lateral load to failure strength of the screw.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Globerman et al. (US 9370388) and Berry et al. (US 20060276788) further in view of Poulos (US 2014/0277188).

Poulos discloses maximizing thread depth or height to increase thread purchase in bone and maximizing pullout strength with an exemplary value of 0.95 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art to have provided a thread height of about 0.95 mm in the screw of the combination of Globerman et al. and Berry et al., as taught by Poulos, for the predictable result of maximizing pullout strength of the screw. 

Response to Arguments
Applicant's arguments filed have been fully considered but are not persuasive because Richelsoph in view of Bhatnagar et al. and  Berry et al. and Globerman et al. in view of Berry et al., respectively, disclose all elements of Applicant’s claimed invention, as discussed in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 23, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775